Citation Nr: 0618692	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-23 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to service connection for a bilateral knee 
disability. 

3.  Entitlement to service connection for residuals of 
frostbite to the feet. 

4.  Entitlement to an increased rating for flatfeet, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for conversion 
reaction, musculoskeletal type, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.       

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for a low back disability, a bilateral knee 
disability, and frostbite of the feet, and denied increased 
ratings for conversion reaction and flatfeet.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In an April 2006 statement, the veteran raised the issues of 
entitlement to an increased rating for a left shoulder and 
arm disabilities, ringing in the ears, and entitlement to a 
total rating based upon individual unemployability due to 
service-connected disabilities.  These claims are referred to 
the RO for appropriate action.

The issue of entitlement to service connection for residuals 
of frostbite to the feet is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A low back disability and bilateral knee disabilities are 
not caused by the service-connected flatfeet, first 
manifested many years after the veteran's period of service, 
and are not related to service.  

2.  The service-connected flatfeet is manifested by pain on 
use of the feet, mild valgus of the feet, inward rotation of 
the superior portion of the heel, medial tilting of the upper 
border of the talus, mild pronation, malalignment of the 
Achilles tendon with inward bowing corrected by manipulation, 
mild painful motion of the toes, and mild hallux valgus of 
the right great toe.  

3.  There is no evidence of severe flatfeet with objective 
evidence of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  

4.  The service-connected conversion reaction is principally 
manifested by occupational and social impairment with reduced 
reliability as shown by a current GAF score between 54 to 58 
and symptoms of nervousness, anxiety, impaired memory, 
disturbance of mood, and difficulty establishing effective 
work and social relationships.   

5.  The service-connected conversion reaction does not cause 
deficiencies in most areas such as work, school, family 
relations, or judgment.  


CONCLUSIONS OF LAW

1.  A low back disability and bilateral knee disability are 
not proximately due to or the result of a service connected 
disability, and were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2005).

2.  The criteria for a disability evaluation in excess of 10 
percent for flatfeet have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R.§ 4.71a, Diagnostic Code 5276 (2005).

3.  The criteria for a 50 percent disability evaluation, but 
no more, for conversion reaction have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9424 
(2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) "is to require 
that the VA provide affirmative notification to the claimant 
prior to the initial decision in the case as to the evidence 
that is needed and who shall be responsible for providing 
it."  The Federal Circuit stated that VA's duty is not 
satisfied by post-decisional documents from which a claimant 
might have been able to infer what evidence VA found lacking 
with regard to the claim.  The Federal Circuit held that 
38 U.S.C.A. § 5103 requires that VA provide notice prior to 
the initial decision of the claims, nor afterwards.  If 
notice is not provided prior to the initial decision, the 
Federal Circuit stated that VA could have substantially 
complied with the VCAA by issuing a fully compliant section 
5103 notification before readjudicating the claim.  Id. at 
1333-1334. 

With regard to the service connection claims and the claims 
for increased ratings, the Board concludes that the veteran 
has been afforded appropriate notice under the VCAA.  The RO 
provided a VCAA notice letter to the veteran in July 2002, 
prior to the initial adjudication of the claims in December 
2002.  The letter notified the veteran of what information 
and evidence must be submitted to substantiate the claims for 
service connection and for higher ratings, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding the appeal of the service connection claims, 
element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection.  
Regarding elements (4) and (5) (degree of disability and 
effective date), he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

Regarding the increased rating claims, elements (1), (2) and 
(3) (veteran status, current existence of a disability and 
relationship of such disability to the veteran's service) are 
not at issue.  Regarding element (4), degree of disability, 
as explained above, the veteran received proper VCAA notice 
with respect to that crucial element.  Regarding element (5), 
effective dates, and the claim for an increased rating for 
flatfeet, any lack advisement as to that element is 
meaningless, because an increased disability rating for 
flatfeet was not assigned and thus, there can be no effective 
date to assign.  

As explained below, the Board is partially granting an 
increased rating for the service-connected conversion 
reaction.  At this point in time, an effective date has not 
yet been assigned to the increased rating, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  The 
veteran's service medical records are associated with the 
claims file.  VA treatment records from the VA medical 
facility in Loma Linda and Long Beach have been obtained.  
The veteran was afforded VA examinations in October 2002 and 
August 2005 to evaluate the severity of the service-connected 
disabilities.  He was afforded a VA examination in October 
2002 to determine whether the claimed back and bilateral knee 
disabilities were due to the service-connected flatfeet.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Service Connection for a low back and bilateral knee 
disabilities

Legal Criteria

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. § 1110.  Generally, in order to prove service 
connection, there must be (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus, or 
link, between the current disability and the in-service 
disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted if a service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet App 439 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

The veteran contends that he incurred a low back disability 
and a bilateral knee disability due to the service-connected 
bilateral flatfeet.  The veteran has not claimed a 
relationship between combat and his back or knee 
disabilities.  Thus, provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable. 

The competent medical evidence of record establishes that the 
veteran has current low back and bilateral knee disabilities.  
The October 2002 VA examination report indicates that the 
veteran has degenerative tibial spurs in the left and right 
knees.  He also has lumbar spondylosis and degenerative disc 
disease at L5-S1.  

However, there is no competent evidence of a link between the 
low back and the bilateral knee disabilities and the service-
connected flatfeet.  The veteran's own implied assertions 
that his current disabilities are proximately due to the 
service-connected flat feet are afforded no probative weight 
in the absence of evidence that the veteran has the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
which supports his contentions.  

The Board notes that at the hearing before the Board in May 
2006, the veteran indicated that his doctors at the Loma 
Linda VA medical facility told him that his low back and knee 
disabilities were caused by the service-connected bilateral 
flatfeet.  The Board asked the veteran and his representative 
to submit such statements from the doctors.  The Board notes 
that the duty to assist letter dated in July 2002 also 
notified the veteran that he could submit medical statements 
in support of his claim.  As of this date, the veteran has 
not submitted any medical statements which establish a 
relationship between the claimed disabilities and his 
service-connected flatfeet.  The Board also notes that the 
treatment records from the VA medical facility in Loma Linda 
do not medically relate the low back disability and the knee 
disabilities to the service-connected bilateral flatfeet.  

There is competent medical evidence that the bilateral knee 
disabilities and the low back disability are not due to the 
service-connected flatfeet.  The examiner who performed the 
October 2002 VA examination concluded that is was less than 
likely that the bilateral knee disabilities and the back 
disability are due to the pes planus.  At the time of the 
October 2002 examination, the examiner did not find any 
pathology to render a diagnosis of flatfeet.  Physical 
findings were normal and flatfeet were not confirmed upon X-
ray examination.  The examiner reviewed the claims folder and 
the veteran's medical history and examined the veteran before 
rendering this medical conclusion.  

The Board has also considered whether service connection is 
warranted for a low back and bilateral knee disability on a 
direct basis.  The Board notes that in a January 1964 rating 
decision, the RO denied entitlement to service connection for 
a low back disability on the basis that a low back disability 
was not shown in service.  There is no evidence of record 
that the veteran was notified of this rating decision.  
Therefore, the Board finds that this rating decision is not 
final.  See 38 C.F.R. §§ 19.25, 20.1103 (2005).  The Board 
may consider entitlement to service connection for a low back 
disability on the merits at this time.  

There is no evidence of a knee or back disability in service.  
Service medical records do not reflect any complaints or 
diagnoses of low back or knee disabilities.  A July 1945 
certificate of disability for discharge does not document or 
mention a low back or knee disability.  VA examinations 
conducted in May 1946, April 1947, August 1948, and March 
1961 do not document any complaints or diagnoses pertinent to 
the low back or knees.  

The evidence of record shows that the veteran first began to 
have complaints of back pain in the mid 1950's, almost 10 
years after service separation.  The record shows that the 
veteran began to have complaints of knee pain in 2002, over 
50 years after service separation.  There is no competent 
evidence which relates the low back disability or the 
bilateral knee disability to any injury, incident, or disease 
in service.  Since there is no favorable evidence in this 
regard, the preponderance of the evidence is against the 
claim for service connection for low back and knee 
disabilities on a direct and secondary basis, and the claims 
are denied.  Gilbert, 1 Vet. App. at 54.  

Entitlement to an increased rating for flatfeet

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under Diagnostic Code 5276, a 10 percent evaluation is 
warranted for unilateral or bilateral moderate acquired pes 
planus with weight-bearing line over or medial to the great 
toe, inward bowing of the tendo Achilles, pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral acquired flatfoot (pes planus) 
manifested by marked deformity (pronation, abduction, etc.), 
accentuated pain on manipulation and use accentuated, 
indications of swelling on use of the feet, and 
characteristic callosities.  A 50 percent evaluation is 
warranted for pronounced bilateral acquired flatfoot 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2005). 

Discussion

The veteran testified before the undersigned in May 2006 that 
his primary problem with his feet is an aching feeling which 
is present all the time and limits his walking.  

The objective evidence of record establishes that the 
veteran's service-connected flatfeet are manifested by pain 
on use of the feet, mild valgus of the feet, inward rotation 
of the superior portion of the heel, medial tilting of the 
upper border of the talus, mild pronation, malalignment of 
the Achilles tendon with inward bowing corrected by 
manipulation, mild painful motion of the toes, and mild 
hallux valgus of the right great toe.  A May 2002 VA clinical 
record includes an assessment of frostbite of the bilateral 
feet with neuropathic pain.  

There is no objective evidence of marked deformity, pain on 
manipulation and use accentuated, indications of swelling on 
use, or characteristic callosities.  At the time of an 
October 2002 VA examination, examiner's impression after 
physical examination was no pathology was present to render a 
diagnosis as physical findings were normal and the flat feet 
were not confirmed by X-ray.  During the most recent VA 
examination in August 2005, examination revealed that there 
was mild deformity of the feet but not marked deformity.  
There was evidence of mild pronation and mild valgus.  There 
was no evidence of forefoot or midfoot malalignment.  
Palpation of the plantar surfaces revealed no tenderness.  
There was no evidence of painful motion of the feet, edema, 
weakness, atrophy, or tenderness to palpation.  There was 
mild painful motion of the bilateral great toes.  The 
examiner stated that the veteran had limited function with 
standing and walking.  There was no evidence of callosities 
or breakdown.  X-rays were interpreted as revealing no 
evidence of pes planus for either foot.  Overall, the 
clinical evidence of record presents a disability picture 
which is more appropriately characterized as "moderate" 
rather than "severe."  As such, the criteria for an 
evaluation greater than 10 percent for bilateral flat feet 
have not been met under Diagnostic Code 5276.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2005). 

The Board finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his bilateral flatfoot disability.  There is no evidence of 
pes cavus or malunion or nonunion of the tarsal or metatarsal 
bones.  Therefore, Diagnostic Codes 5278 and 5283 are not for 
application.  38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5283 
(2005). 

As discussed above, the clinical evidence of record presents 
a disability picture which is more appropriately 
characterized as "moderate" rather than "severe."  Therefore, 
a higher rating for the bilateral flatfoot under Diagnostic 
Code 5284, foot injuries, is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2005). 

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 38 
C.F.R.§§ 4.40 and 4.45, with respect to pain, do not apply.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Since 
Diagnostic Code 5276 is not based on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not 
apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral flatfoot.  
Thus, the preponderance of the evidence is against the 
veteran's increased evaluation claim for bilateral flatfoot, 
and the claim is denied. 

Entitlement to an increased rating for conversion reaction

Legal Criteria

The rating criteria for rating mental disorders reads as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.



0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9424 (2005).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). 

Discussion

The evidence supports the assignment of a 50 percent rating 
for the service-connected conversion reaction.  In 
determining whether the veteran meets the criteria for a 50 
percent evaluation, the Board must consider whether the 
service-connected conversion reaction causes occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

Upon VA examination in October 2002, the veteran reported 
that he had trouble sleeping and he was nervous and anxious.  
The veteran lived with his wife and he worked two hours a day 
as a crossing guard.  Examination revealed that appearance 
and personal hygiene were appropriate.  Affect and mood were 
normal.  Impulse control was not impaired.  There was no 
depression at that time, but there was evidence of anxiety.  
Thought process and communication were normal.  The veteran 
did not have panic attacks, but he was anxious and nervous.  
Speech was normal.  He did not have any hallucinations or 
delusions.  He did not have impaired judgment.  The veteran's 
memory was abnormal and he had moderate problems with 
remembering things and with retention of highly learned 
materials.  The veteran did not have suicidal or homicidal 
ideations.  The diagnosis was conversion reaction.  His GAF 
score was 58.  The examiner indicated that the veteran had 
occasional interference with the performance of his daily 
activities.  The examiner also stated that the veteran had 
difficulty establishing and maintaining effective work 
relationships and the veteran reported decreased social 
functioning because he did not feel comfortable in crowd.    

Upon VA examination in July 2005, the veteran's appearance 
and hygiene were normal.  Mood and affect were abnormal.  The 
veteran was depressed and anxious.  Communication and speech 
were normal.  The veteran did not have panic attacks,  He did 
not have delusions or hallucinations.  Thought process was 
abnormal in that the veteran could not stop thinking about 
his musculoskeletal pain.  Judgment was intact.  Memory was 
moderately abnormal.  The veteran's wife had died three 
months prior and the veteran reported staying at home.  He 
reported that he has not worked in 20 years.  The veteran's 
GAF score was 54.   

The medical evidence establishes that the service-connected 
conversion reaction causes occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as anxiety and nervousness; abnormal affect; 
impairment of memory; disturbances of mood; and difficulty in 
establishing effective work and social relationships.  The 
veteran's GAF scores range from 54 to 58 which is indicative 
of more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Given these findings, the Board concludes that the veteran's 
disability warrants a 50 percent evaluation.

In determining whether the veteran meets the criteria for a 
70 percent evaluation, the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).

The medical evidence shows that the veteran had been able to 
maintain employment after service and he has been retired for 
over 20 years.  In October 2004, the veteran had been 
employed part-time, two hours a day, as a crossing guard.  
Therefore, the Board finds that he does not have deficiencies 
in the area of work.  He has not been attending school, thus 
there is no pertinent deficiency in this area.  There is no 
evidence of deficiencies in family relationships.  The 
veteran lived with his wife prior to her death in 2005.  
Regarding judgment, the most recent examination found the 
veteran's judgment to be intact.  Accordingly, the Board 
finds that there is no deficiency in this area.  

Examinations in October 2004 and August 2005 show that the 
veteran's thought process was abnormal; the veteran could not 
stop thinking about his musculoskeletal pain and he was 
preoccupied with things that were going to happen.  Upon the 
more recent examination in 2005, mood was described as 
abnormal; mood was depressed and anxious.  Therefore, the 
Board finds that he has deficiencies in these areas.

In sum, the veteran has deficiencies in only two of the six 
areas listed in the criteria for a 70 percent evaluation.  
Accordingly, the Board finds that he does not have 
deficiencies in most areas, and that the criteria for a 70 
percent evaluation are not met.  The symptomatology 
attributable to his service connected conversion reaction 
more nearly approximates the criteria for a 50 percent 
evaluation under the rating schedule for evaluation of mental 
disorders.  38 C.F.R. § 4.7.


ORDER

Entitlement to service connection for a low back disability 
and a bilateral knee disability is denied. 

Entitlement to a disability evaluation in excess of 10 
percent for flatfeet is denied.   

Entitlement to a 50 percent evaluation for conversion 
reaction is granted, subject to the laws and regulations 
governing monetary awards.  


REMAND

The veteran contends that he has residuals of frostbite which 
were incurred in service.  There is competent evidence of 
current residuals due to frostbite.  A May 2002 VA treatment 
record reflects findings of frostbite of the bilateral feet 
with neuropathic pain.  An August 2002 VA treatment record 
indicates that the veteran has chronic leg pain due to 
frostbite.  A June 1950 post-service medical examination 
notes that the veteran reported having frozen feet in service 
in 1944.  

Review of the service records reveal that the veteran served 
during World War II from December 1942 to July 1945.  He 
served 8 months and 1 day overseas.  An Enlisted Record and 
Report of Separation indicates that the veteran departed for 
the European Theater of Operations in October 1944.  He was 
awarded an European African Middle Eastern Theater Medal.  He 
served with the Company B, 42nd Signal Battalion.  His 
occupation was truck driver.  It is not clear from the 
service records where the veteran served in Europe and 
whether the veteran served in a combat zone.  Some of the 
service medical records note that the veteran was in combat 
for 5 to 6 months and other service medical records indicate 
that the veteran was not in combat.  The Board finds that the 
AMC/RO should make an attempt to obtain additional 
information regarding where the veteran's served in Europe 
from October 1944 to June 1945 and whether the veteran served 
in a combat zone.  VA is obliged to seek copies of relevant 
service medical, and other service department, records.  
38 U.S.C.A. § 5103A(c)(1) (West 2002).

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should contact the 
appropriate agency and attempt to verify 
where the veteran served in the European 
Theater of Operations from October 1944 
to June 1945 and whether the veteran 
served in a combat zone.  

2.  Then the RO or AMC should 
readjudicate the issue on appeal.  If all 
the desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran.  The case 
should then be returned to the Board if 
otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
G. A. Wasik
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


